Citation Nr: 1625132	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  04-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected chronic cervical spine strain with degenerative disc disease (cervical spine disability).

2.  Entitlement to service connection for labyrinthitis with vertigo.

3.  Entitlement to service connection for tension headaches, to include as secondary to service-connected cervical spine disability.

4.  Entitlement to an effective date earlier than November 22, 2003 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1989 until May 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, August 2006, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a right shoulder disorder was remanded by the Board in July 2009.  All issues on appeal were again remanded by the Board in June 2014, and have since been returned to the Board for further appellate review.  

In October 2009 the Veteran presented testimony before a Veterans Law Judge (VLJ) who is no longer at the Board.  In an August 2015 letter, VA informed the Veteran that the prior VLJ was no longer at the Board, and the Veteran elected to have another hearing before the undersigned VLJ in October 2015.  A transcript of both hearings is of record.

At the 2015 hearing, the Veteran asserted that additional claims previously denied by the Board in July 2009 remained on appeal.  A review of the record shows that in July 2009, the Board denied the Veteran's claims of entitlement to earlier effective dates for grants of service connection for gastroesophageal disease, a lumbar spine disorder, and appendectomy scar.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) who affirmed the Board's decision, and then to the United States Court of Appeals for the Federal Circuit who affirmed the Court, and then to the Supreme Court of the United States where certiorari was denied.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012); Jernigan v. Shinseki, 521 Fed. Appx. 931 (2013); Jernigan v. Shinseki, 134 S. Ct. 1871 (2014).  The Veteran was denied the relief sought at every level, and those issues are no longer before the Board.  The issues properly before the Board are reflected on the title page of this document. 

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issues of entitlement to service connection for a right shoulder disorder, and for labyrinthitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the Veteran's tension headaches are etiologically related to her service-connected cervical spine disorder.  

2.  The probative medical evidence of record shows that the Veteran was unable to work due to service connected disabilities on March 1, 2003.  

3.  The Veteran met the schedular criteria for TDIU on March 14, 2003.  

4.  The Veteran's claim for a TDIU was received by the RO on January 11, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tension headaches as secondary to a service-connected cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for an effective date earlier than November 22, 2003 for the grant of a TDIU are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Generally, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to the Veteran's claim of entitlement to service connection for tension headaches, in light of the Board's favorable decision, any deficiencies in VA's duties to notify and assist the Veteran are moot.  

With regard to the Veteran's claim for an earlier effective date for the grant of a TDIU, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran.  Although there are outstanding Social Security Administration (SSA) records, the Board finds that it may proceed to adjudicated the earlier effective date claim.  The resolution of this issue turns on the date of the Veteran's claim, as even if these documents indicated an earlier date of entitlement, it would not provide for an earlier effective date.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

The Veteran was also provided with an opportunity to set forth her contentions during the hearing before a VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

With regard to the Veteran's claim for an earlier effective date, the Board also finds compliance with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In June 2014 the claim for an earlier effective date was remanded so that the RO could consider newly received evidence and issue a supplemental statement of the case.  A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives.  The RO issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

The Veteran seeks entitlement to service connection for tension headaches, which she asserts are etiologically related to her service-connected cervical spine disorder.

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for a cervical spine disability, effective April 28, 2004.

The Veteran was afforded a VA examination in July 2006.  At that time she reported that she had headaches dating back to 1994 that had continued since.  She stated that her headaches would begin in the cervical region of her neck and wrap around to her temporal regions.  Upon review of the Veteran's claims folder and an in-person examination, the examiner diagnosed tension headaches.  The examiner opined that it was as likely as not that the Veteran's headaches were proximately due to her service-connected cervical spine disorder, as radiating tension-type headaches were consistent with cervical disc disease.

Based on the foregoing, the Board finds that entitlement to service connection for tension headaches is warranted.  The Veteran is currently diagnosed with tension headaches as indicated by the July 2006 examiner.  See 38 C.F.R. § 3.303(a).  The July 2006 examiner has opined that the Veteran's tension headaches are etiologically related to the Veteran's service-connected cervical spine disability.  The Board finds the opinion of the July 2006 examiner to be adequate, as it was based on a full review of the Veteran's medical history, claims file, and in-person examination, and was also supported by an adequate rationale.  There is no conflicting medical opinion of record regarding whether the Veteran's tension headaches are caused by the service-connected cervical spine disorder.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tension headaches are etiologically related to her service-connected cervical spine disorder.  Having met the criteria for secondary service connection, entitlement to service connection for tension headaches as secondary to service-connected cervical spine disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

Earlier Effective Date

The Veteran seeks an effective date earlier than November 22, 2003 for the grant of a TDIU.  In essence, she claims that the effective date should be the date on which she was determined to be unable to work due to her service-connected disabilities.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

With regard to the date of claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A TDIU may be assigned if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the Veteran has only one such disability, the disability must be rated at 60 percent or more; or, if the Veteran has two or more disabilities, at least one disability is rated at 40 percent or more, and additional disabilities bring the Veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In this case, the Veteran has been granted service connection for multiple disabilities.  The Veteran's combined evaluation was 40% effective October 31, 2001, due to service-connected residuals of appendectomy (0%), gastroesophageal reflux disease (GERD) (30%), and chronic lumbosacral strain (20%).  Effective March 14, 2003, the combined evaluation was 70%, due to service-connected GERD (30%), chronic lumbosacral strain (40%), right leg radiculopathy/peripheral neuropathy (20%), and residuals of appendectomy (0%).  

In a June 2002 letter, the Veteran stated that she was unable to drive longer than 30 minutes, sit longer than one hour, or stand longer than 15 minutes.  The Veteran expressed fear that the school she was attending would not provide accommodations to allow her to continue her studies, and that she would therefore be unable to pursue her desired future career.

In a claim received by the RO on March 14, 2003, the Veteran requested service connection for right and left leg conditions secondary to her service-connected lumbar spine disability.  

In May 2003, the Veteran's physician wrote a letter to the Veteran's university requesting that they permit the Veteran additional time to complete her coursework due to the limitations from the chronic pain in her back.  The physician stated the Veteran had difficulty standing or sitting for long periods of time.  In a June 2003 reply, the Veteran's university agreed to the necessary accommodations.

In a July 8, 2003 statement, the Veteran reported frequent falls due to her service connected lumbar spine disability, and reported that she was experiencing increasing difficulty going to her classes.

In a June 2004 letter from Mid Florida Community Services, it was noted that the Veteran volunteered 207 hours with the Osteen Head Start Center from 2003 until 2004, where she served on the parent committee, as a policy council representative, as a classroom volunteer, as a field trip chaperone, and on several additional committees.  

On January 11, 2006, the RO received from the Veteran an application for increased compensation based on unemployability.  The Veteran reported that she had been employed as a teacher until May 2001.

In an October 2007 letter from the Florida Department of Education, the Veteran was notified that it had been determined that she was not eligible for vocational rehabilitation service because her disability was too severe at that time for rehabilitation service to result in an employment outcome.  

In a March 2008 letter, the Veteran's physician, Dr. MM, reported that due to her cervical and lumbar disc disease, the Veteran was unable to engage in any occupation due to her inability to bend, lift, reach, squat or kneel without severe discomfort; inability to sit for an extended period of time; inability to walk more than a short distance; and inability to stand for any length of time.  In an accompanying Loan Discharge Application, Dr. MM wrote that the Veteran was unable to work and earn money in any capacity as of March 1, 2003 due to cervical disc disease and lumbar disc disease.

In an August 2008 rating decision, the RO granted TDIU, effective March 14, 2003.  In a September 2008 rating decision, the RO informed the Veteran that the original March 14, 2003 date of entitlement to a grant of TDIU was in error.  The RO then changed the date of entitlement to TDIU to November 22, 2003, which the RO determined to be the actual date of eligibility.  No further explanation was provided.  In a June 2011 statement of the case, the RO informed the Veteran that the November 22, 2003 date was also wrong; and that the correct effective date was January 11, 2006, the date that the Veteran's claim of entitlement to TDIU was received; the RO did not, however, effectuate that change.  

Based on the foregoing, the Board finds that entitlement to an effective date earlier than November 22, 2003 for the grant of TDIU is not warranted.  Resolving all reasonable doubt in the Veteran's favor, the medical evidence shows that she was unable to follow a substantially gainful occupation as of March 1, 2003 due to her cervical spine and lumbar spine disabilities.  See March 2008 Dr. MM letter.  The Board notes, however, that the Veteran's cervical spine disability was not service-connected until April 28, 2004.  See January 24, 2006 Rating Decision.  Dr. MM's letter was not submitted to the RO until April 2008.  The Veteran was not entitled to a schedular TDIU until March 14, 2003, when her lumbar spine disability evaluation was increased to 40 percent, and her combined disability evaluation was 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It appears there may have been evidence that the requirements for an extra-schedular TDIU were warranted as of March 1, 2003.  See 38 C.F.R. § 4.16(b).  The Veteran's formal claim for a TDIU was received on January 11, 2006.  

In short, the medical evidence shows that the Veteran could not work as of March 1, 2003, thus, this is the date of potential extra-schedular entitlement.  The Veteran met the schedular requirements for TDIU on March 14, 2003, thus, this is the date of schedular entitlement.  The date of entitlement to TDIU is therefore either March 1, 2003 or March 14, 2003, and the date of the claim is January 11, 2006.  Thus, the proper effective date is January 11, 2016.  The Veteran is already in receipt of an effective date of November 22, 2003 for the grant of TDIU.  Accordingly, to be entitled to an effective date for TDIU prior to November 22, 2003, there must be a formal or informal claim for TDIU between March 1, 2003 and November 22, 2003.  A TDIU claim prior to March 1, 2003 would fail, as the medical evidence does not show that the Veteran was unable to work prior to that date.  

The record from March 1, 2003 to November 22, 2003 does not contain any document or assertion that constitutes a formal or informal claim for TDIU.  Although the Veteran repeatedly expressed concern about difficulty pursuing higher education due to her disabilities, the evidence shows that the Veteran's school allowed her accommodations for the 2003 year and she was able to attend.  See June 2003 letter from Liberty University.  In addition, the Veteran did extensive volunteer work during the 2003 to 2004 school year.  See June 2004 letter from Mid Florida Community Services.  Although the date on which the entitlement to TDIU arose predates the Veteran's January 11, 2006 date of claim, pursuant to 38 C.F.R. § 3.400, the earliest date on which entitlement to a TDIU can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time.  As the date of the Veteran's claim for TDIU was later in time than the date the entitlement arose, by law the date of the Veteran's claim is the proper effective date for entitlement to a TDIU.  

In an April 2015 statement, the Veteran asserted that VA erred in failing to provide her with an examination following the submission of an informal claim for benefits in 1995.  It appears that the Veteran is arguing that had VA promptly scheduled those examinations, she would have been assessed as totally and permanently disabled sooner.  The Veteran also appears to argue that her psychiatric disorder should have been adjudicated sooner, and that it also contributed to her unemployability.  The Veteran further asserted that VA should afford great weight to the March 2008 statement from Dr. MM in which Dr. MM reported that the Veteran was totally and permanently disabled due to her disabilities.  Despite any allegations that VA failed to promptly provide the Veteran with an examination following an informal 1995 claim, the letter from Dr. MM, on which the Veteran asks us to rely, states that she was unable to work as of March 1, 2003.  Moreover, the record shows that the Veteran was employed until 2001.  Again, although the date of entitlement predates the date of the claim, the date of the claim remains the proper effective date for the grant of TDIU.  The Veteran is already in receipt of an effective date earlier than January 11, 2006, and the Board does not disturb that determination; however, entitlement to an effective date earlier than November 22, 2003 is denied.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tension headaches as secondary to the service-connected cervical spine disability is granted.

Entitlement to an effective date earlier than November 22, 2003 for the grant of TDIU is denied.



REMAND

With regard to the Veteran's claims of entitlement to service connection for a right shoulder disorder and for labyrinthitis with vertigo, remand is required to obtain Social Security Administration (SSA) records, and to afford the Veteran adequate VA examinations.  

VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  At the October 2015 hearing, the Veteran indicated that she may be in receipt of SSA benefits.  The claims file does not contain a copy of the decision to grant benefits, or the records upon which that decision was based, or an indication that attempts were made to obtain these records.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Regarding the Veteran's claim of entitlement to service connection for a right shoulder disorder, remand is required to secure an adequate VA opinion regarding the nature and etiology of any currently present right shoulder disorder.  

At a May 2011 VA shoulder examination, the Veteran reported pain beginning at the base of her neck and radiating to her shoulder.  The examiner noted minimal degenerative arthritis of the right shoulder and acromioclavicular.  The examiner stated that the Veteran's shoulder pain was referred pain from her cervical disc disease and not related to any shoulder pathology.  The examiner then opined that the Veteran's arthritic changes were unrelated to service, as the Veteran's service treatment records were silent for right shoulder injury or pathology.  This opinion was previously determined to be inadequate by the Board in a June 2014 decision as the examiner failed to consider August 1989 in-service treatment for right shoulder pain following a lifting injury.

The Veteran was afforded another VA shoulder examination in March 2015.  That examiner noted a current diagnosis of degenerative arthritis of the right shoulder, and opined that the Veteran's arthritis was less than likely related to her military service.  In support of that opinion, the examiner noted that the Veteran had one documented complaint of shoulder pain in 1989, and no objective shoulder abnormality until 10 years after service.  The Board finds the opinion of the March 2015 examiner to be inadequate as it is supported by an insufficient rationale.  Merely noting the one in-service injury and delayed onset of arthritic changes, without more, does not providing a context or explanation for the conclusion that the Veteran's current right shoulder disorder is unrelated to her military service.  The examiner also failed to address whether any of the Veteran's right shoulder symptoms were etiologically related to her service-connected cervical spine disorder.  

Since the March 2015 VA examination, the Veteran has made additional assertions regarding the etiology of her right shoulder disability that have not yet been addressed by a VA examiner.  In an April 2015 letter, the Veteran asserted that while she did not have any additional in-service complaints of right shoulder pain, her duties as a data processor technician required her to regularly lift heavy objects that caused the later development of arthritis in the right shoulder.   At an October 2015 hearing, the Veteran reported that her shoulder symptoms, identified as pain and spasms, were related to her neck.  On remand, all the Veteran's contentions must be addressed by the VA examiner.

With regard to the Veteran's claim for service connection for labyrinthitis, the Veteran was afforded a VA examination in June 2006.   The examiner diagnosed labyrinthitis, but stated that they were unable to opine whether labyrinthitis was etiologically related to the Veteran's period of active service without resorting to mere speculation.  No explanation was provided, and the Board finds that opinion to be inadequate.  On remand, an adequate opinion with a fully articulated rationale is necessary.  If an opinion cannot be reached without resort to mere speculation, that too must be supported by a fully articulated rationale.


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran. 

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran. 

3.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any currently present right shoulder disorder, to include tendinosis, cervical radiculopathy, and degenerative arthritis.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that each currently present right shoulder disorder, including tendinosis, cervical radiculopathy, and degenerative arthritis, had onset in, or is otherwise related to, the Veteran's period of active service.  The examiner is asked to consider: (1) the Veteran's August 1989 right shoulder injury with pain; (2) the Veteran's statement that her right shoulder disorder is etiologically related to repeatedly lifting heavy objects while in service.  

(b)  Whether it is at least as likely as not (50 percent or greater probability), that each currently present right shoulder disorder, including tendinosis, cervical radiculopathy, and degenerative arthritis, is caused by her service-connected cervical spine disability.  The examiner is asked to consider: (1) the August 2005 private physician diagnosis of cervical radiculopathy; (2) The May 2011 VA examiner's opinion that the Veteran's shoulder pain was referred pain from her cervical disc disease.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that each currently present right shoulder disorder, including tendinosis, cervical radiculopathy, and degenerative arthritis, is aggravated (chronically worsened beyond the natural progress of the disability) by her cervical spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of the Veteran's claimed labyrinthitis, characterized by dizziness, tinnitus, and difficulty balancing.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the claimed labyrinthitis was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  (1) the Veteran's separation examination noting "ETDx: causing vertigo;" (2) the Veteran's separation report of medical history in which she reports dizziness and the accompanying physician note that reported the Veteran had episodes of dizziness consistent with labyrinthitis; (3) a December 2004 private medical record noting longstanding complaints of dizziness; (4) a May 2005 VA progress note that reported the Veteran had episodes of dizziness since her time in the military; (5) a November 2009 private medical record noting that the Veteran's intermittent vertigo and tinnitus were related to a peripheral vestibular dysfunction; and (6) the June 2006 VA examination.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


